01-15-00996-CR

                                      CHRIS DANIEL
    (GSk                         HARRIS COUNTY DISTRICT CLERK


                                                                                     FILED IN
                                                                              1st COURT OF APPEALS
    November 20, 2015                                                             HOUSTON, TEXAS
                                                                              11/24/2015 2:50:17 PM
    CRESPIN M. LINTON                                                         CHRISTOPHER A. PRINE
    ATTORNEY OF RECORD                                                                 Clerk
    440 LOUISIANA, SUITE 900
    HOUSTON, TEXAS 77002

    Defendant’s Name: KEYDRIN ARCENEAUX

    Cause No: 1486680

    Court:   185™ DISTRICT COURT
    Please note the following appeal updates on the above mentioned cause:

    Notice of Appeal Filed Date: 11/17/2015
    Sentence Imposed Date: 11/17/2015
    Court of Appeals Assignment: First Court of Appeals
    Appeal Attorney of Record: CRESPIN M. LINTON



    Sincerely,


7s/ N. Salinas
Criminal Post Trial Deputy

•   CC: Devon Anderson
        District Attorney
        Appellate Division
        Harris County, Texas

        CARRIE LOGAN (DELIVERED VIA E-MAIL)

        GINA BENCH (DELIVERED VIA E-MAIL)

This is your notice to inform any and all substitute reporters in this cause.




                      1201 Franklin P.O.Box 465 1 Houston, Texas 77210-4651
                                                                 14
                                                     Cause No.
                                                                                                                                     I'M
                                                     THE STATE OF TEXAS
                                                                 v.
                                                                 , AJKJAJ

                                    District Court / County Criminal Court at Law No.

                                                      Harris County, Texas


                                                      NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

On                                  (date), the defendant in the above numbered and styled cause gives
NOTICE OF APPEAL of his conviction.

The undersigned attorney (check suspropriate box):
   V MOVES to withdraw.

                                                                                                 _
                                                                                                                                          _
         ADVISES the court that he will CONTINUE to represent the defendant o

                          1
                               2/S
Date                                                               Attorney (Signature)                     L/

             _
kkfv&M &€x&ioPcL\r4.
Defendant (Printed »wne)
                                                                      Tfosffik X
                                                                   Attorney (Printed name)
                                                                                              KJJOVZ \py
                                                                                                                     /

                            Chris Daniel


                Time:
                By
                     _      District Clerk
                           MOV 1 7 2015
                            Harris CoLnty,

                                 Deputy
                                             TexaT
                                                                   State Bar Number

                                                                   Address
                                                                      7 \-3-92S-6l32
                                                                   Telephone Number
                                                                                                                                      f




                                                                                                                                 ~nooz-
                                                                                                                                           *




The defendant (check all that apply):
    i&ÿREPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
         appellate counsel to represent him.
    (g/ÿSKS the Court to ORDER that a free record be provided to him.
    0/TCSKS the court to set BAIL.
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief. *

               v2
DefÿhdanLÿignaturi)
                                                                      l*\£yp&)iP
                                                                   Defendant’s Printed name
SWORN TO AND SUBSCRIBED BEFORE ME ON                                           Mv 1 7        m                                   j*K8S
By Deputy District Clerk of Harris County, Texas                                                                          W
                                                                                                                           :     X

C:\Users\christina.czepinski\Desktop\TRIAL INFO\APPEAL SOPS & INFO\NOTICE OF APPEAL (2 pages-wout Affirmation).doc       Page5
                                                              1/09/08
                                                                                                                                           «'*

                                                             ORDER

           On     MOV 1 7 2015            the Court conducted a hearing and FINDS that defendant / appellant

                IS NOT indigent at this time.
           l&ÿTfmdigent for the purpose of
                        employing counsel
                        paying for a clerk’s and court reporter’s record.
                      GJ-erfipIoying counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
    bÿCounsel’s motion to withdraw           ({s GRANTED/ DENI ED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
           Defendant’s / appellant’s motion is GRANTED and
                                                                         (attorney’s name & bar card number)
                    is APPOINTED to represent defendant / appellant on appeal.
                EU-Tfie COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                    defendant / appellant.
BAIL IS:
           SET at $   _
         TO CONTINUE as presently set.
    PÿDENIED and is SET at No BOND. (Felony.Only)

DATE SIGNED:                NOV 1 7 2015
                                                                  JIJDGE'PRESIDING)
                                                                   HS DISTRICT COURT /
                                                                  COUNTY CRIMINAL COURT AT LAW                                       .3?
                                                                  HARRIS COUNTY, TEXAS                                             •:‘VV
                                                                                                                         sv&t




C:\Users\christina.czepinski\Desktop\TRlAL INFO\APPEAL SOPS & INFOVNOT1CE OF APPEAL (2 pages-wout Affinnation).doc   Page 2 of 2
                                                              1/09/08
THE STATE        OF   TEXAS
                                                   Cause No.

                                                                              IN T   HÿS DISTRICT COURT
                                                                                                                          ®
v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.

                                                                              HARRIS COUNTY, TEXAS


            TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:
              is not a plea-bargain case, and the defendant has the right of appeal, [or]
     I I      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
     I~1      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
     [~~l     is a plea-bargain case, and the defendant has NO right of appeal, [or]                Chris Daniel
                                                                                                                  FILED


                 —
              the defendant has waived the right of appeal.                                         District Clerk
                                                                                                                   my 1 7 2015
                                                                            N0V l 7 2015                 Time:.
     ch fe/N          \
                                                                          Date Signed
                                                                                                        -Br.
                                                                                                                    Harris County, Texas

Judge                                                                                                                    Deputy


I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.



Defendant/          /                                                     Defendant's Counsel                             /
Mailing Address: S/Q          UJooc/ws-i7 htov~Tx. 77013                  State Bar of Texas ID number: )
Telephone number: 111 H5S °l(t>/0                                         Mailing Address:
Fax number (if any):        _                                             Telephone number:           _
                                                                          Fax number (if any):        _
* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
                                            -
prosecutor and agreed to by the defendant a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).


                                                                 CLERK                                                  9/1/2011
                   APPEAL CARD

                        .I'JS »                   Cause No.
                                                            I/d'-
!3MK:              The State of Texas

 {Vr-Pÿao* t
Date Notice
Of Appeal:               4/fr»
Presentation:                            Vol.   _       Pg._

Judgment:                                Vol..          Pg-.